DETAILED ACTION
	Claims 1-20 are present for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is being considered by the examiner.


This application is in condition for allowance except for the following formal matters: 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 1, where it says “Serial Number 15/790,690, filed…” should be --Serial Number 15/790,690, now U.S. Patent No. 10,754,580,filed…--.  
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, line 4, where it says “writing data in the memory array” should be –writing data in the array--.

Appropriate correction is required.

Allowable Subject Matter
	Claims 1-16 and 18-20 are allowed.
	Claim 17 would be allowable if claim objection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  No prior art or combination of prior art teaches or suggest receiving, at a memory device, a configuration command and parameters of a protocol for the configuration command, the configuration command being a configuration command between a host platform and the memory device; interpreting, in the memory device, the parameters to enable an extension component from a set of extension components, an extension component being firmware in the memory device with instructions to execute operations on components of the memory device, the extension components of the set partitioned to conduct different operations; receiving, in the memory device, a write command and data using a protocol to write to the memory device, the data being setup information for the enabled extension component; and executing operations of the enabled extension component in the memory device based on the setup information as recited in claim 1, 9 and 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stenfort et al. (US 2014/0189673). Stenfort et al. teaches management of device firmware update effects as seen by host.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ARACELIS RUIZ/            Primary Examiner, Art Unit 2139